SYLLABUS

This syllabus is not part of the Court’s opinion. It has been prepared by the Office of the
Clerk for the convenience of the reader. It has been neither reviewed nor approved by the
Court. In the interest of brevity, portions of an opinion may not have been summarized.

           Sergeant First Class Frank Chiofalo v. State (A-30-18) (081607)

Argued April 23, 2019 -- Decided July 16, 2019

PER CURIAM

        Plaintiff Frank Chiofalo, a then-member of the New Jersey State Police (NJSP),
filed a complaint under the Conscientious Employee Protection Act (CEPA), N.J.S.A.
34:19-1 to -14, against his employer and certain supervisors (collectively, defendants).
The sole issue in this whistleblower appeal is whether the trial court erred in not
dismissing this matter in its entirety on summary judgment prior to trial.

       As the Assistant Administrative Officer of Troop B of the NJSP, Chiofalo was
required to log documents that came in and out of headquarters and to collect reports
from the Troop B commander. Chiofalo alleges he was subjected to adverse employment
actions as retaliation for his engagement in protected activity related to two incidents.

       The first pertained to a claimed refusal to destroy internal NJSP documents. On
March 20, 2012, a sergeant and a trooper participated in an unsanctioned escort on the
Garden State Parkway, for which they later became subjects of internal review. A “letter
of appreciation” from one of the escorted civilians extended thanks for the officers’ help
(the Civilian Letter). On April 18, 2012, Major Edward Cetnar, Deputy Branch
Commander of Field Operations, sent an internal memorandum (the Cetnar Memo)
noting that the Civilian Letter had been included in the trooper’s personnel file and
adding, “[p]lease convey to [the trooper] my appreciation for a job well done.” On April
23, 2012, the officers were suspended without pay pending investigation into the escort.

        On Friday, April 27, 2012, the Civilian Letter and the Cetnar Memo were received
by Chiofalo, who presented them the following Monday to Major Robert Cuomo, the
commander of Troop B, and asked what to do with the documents. Cuomo stated he
would reach out to Cetnar and provide further instructions. The next week, having
received no instructions, Chiofalo went to Cuomo to discuss what he should do with the
documents. In his deposition, Chiofalo stated “[Cuomo] said ‘It does not exist,’” to
which Chiofalo replied, [“I]t does exist I have it in my hand. . . . I’m not going to get rid
of it.[”] According to Chiofalo, that exchange made it “pretty clear” to him that Cuomo
was asking Chiofalo “to get rid of” the documents, and that in stating he was “not going
to get rid” of the documents, he was refusing to participate in a criminal or fraudulent act.


                                             1
       Chiofalo claimed that the second protected activity occurred during an interaction
with Cuomo in which he accused Cuomo of not reporting his vacation time. According
to Chiofalo, Cuomo “questioned why [Chiofalo] was taking two weeks off in July.” In
response, Chiofalo stated that “[he] earned [his] vacation time and when [he] take[s] it,
they dock it out of [his] bank” and that “[he] take[s] [his] time, unlike others.” According
to Chiofalo, when he stated “unlike others” he was referring to Cuomo and to his
suspicion that Cuomo was not properly reporting all of the time that he took off.

        Defendants filed a motion for summary judgment, alleging that Chiofalo failed to
set forth a prima facie case under CEPA. The court denied the motion. The matter
proceeded to trial, and a jury awarded Chiofalo compensatory and punitive damages.

        Defendants appealed the denial of summary judgment and of the post-trial motions
they filed. In addition to failure to state a claim, defendants also argued that Chiofalo
failed to identify a specific law or policy that prohibited Cuomo’s conduct.

        The Appellate Division reversed the trial court judgment, stating, with respect to the
validity of a CEPA claim under N.J.S.A. 34:19-3(c), that a plaintiff must first find and
enunciate the specific terms of a statute or regulation, or the clear expression of public
policy, which would be violated if the facts as alleged are true. The appellate court
concluded that Chiofalo failed to do so and that defendants were entitled to summary
judgment on that basis. Specific to the timekeeping claim, the Appellate Division added that
Chiofalo’s statement to Cuomo “was hardly ‘whistleblowing’ as contemplated by CEPA.”

      The Court granted Chiofalo’s petition for certification. 236 N.J. 220 (2018).
Although Chiofalo initially alleged CEPA violations under N.J.S.A. 34:19-3(a) and (c), he
conceded at oral argument that his case now rests on N.J.S.A. 34:19-3(c)(2) alone.

HELD: The Court does not agree that the trial court erred in refusing to grant defendants
summary judgment on plaintiff’s CEPA claim related to the alleged refusal to destroy
documents, but affirms as to the fraudulent timekeeping allegations.

1. CEPA was enacted to cement New Jersey’s commitment to protect and encourage
employees to report illegal or unethical workplace activities and should be construed
liberally to effectuate its important social goal. N.J.S.A. 34:19-3 sets forth the statute’s
essential prohibition of employer retaliation for an employee’s protected activities, which
are identified in three subsections. Subsection (c)(2) protects employees who “[o]bject[]
to, or refuse[] to participate in any activity, policy or practice which the employee
reasonably believes . . . is fraudulent or criminal.” Subsections (c)(1) and (c)(3),
respectively, protect employees who take similar action with regard to activities, policies,
or practices they reasonably believe are “in violation of a law, or a rule or regulation
promulgated pursuant to law” or are “incompatible with a clear mandate of public
policy.” (pp. 15-17)


                                              2
2. In a seminal case, the Court addressed a plaintiff’s CEPA claims brought under
N.J.S.A. 34:19-3(c)(1) and (3). Dzwonar v. McDevitt, 177 N.J. 451, 461-69 (2003).
There, the Court summarized generally what a plaintiff must set forth to establish a prima
facie case pursuant to N.J.S.A. 34:19-3(c). The Court stated that either “the court or the
plaintiff” must identify the statute, regulation, rule, or public policy that closely relates to
the complained-of conduct. Id. at 464 (emphasis added). The identification requirement
assists trial courts in weeding out those cases that only concern the most trivial or benign
employee complaints. Importantly, Dzwonar notes that a plaintiff need not “allege facts
that, if true, actually would violate that statute, rule, or public policy.” Id. at 463. A
plaintiff is required only to “set forth facts that would support an objectively reasonable
belief that a violation has occurred.” Id. at 464. (pp. 17-20)

3. While Dzwonar would seem to impose some identification expectation for CEPA
claims brought under either N.J.S.A. 34:19-3(c)(1), (2), or (3), the Court is unaware of
any New Jersey court that has explicitly imposed this requirement under subsection
(c)(2). Only Battaglia v. United Parcel Service, Inc., 214 N.J. 518 (2013), has analyzed
N.J.S.A. 34:19-3(c)(2) post-Dzwonar, and it does not mention any express or implied
obligation to identify some legal source rendering activity fraudulent. That said, the
better practice in CEPA actions brought under (c)(2) surely is to identify the statutory or
other basis for claiming objected-to behavior is criminal or fraudulent. “Criminal” or
“fraudulent” activity is often apparent and commonly recognizable, which distinguishes
(c)(2) claims from those brought under (c)(1) and (3). But the parties and the court need
to have a common understanding of the legal principle that the plaintiff reasonably
believed was being violated to enable joinder. And if a defendant questions the source of
law relied on by the plaintiff, that source should be provided by the plaintiff. (pp. 20-23)

4. At no point during the trial or post-trial motions did defendants here argue that the
CEPA claim was deficient for plaintiff’s failure to identify a specific law, rule, regulation
or public policy. It is unfair to reassess the summary judgment record based on
arguments that were not advanced and that relate to a point the parties appeared to take
for granted -- namely, that refusal to participate in the destruction of documents would
support a CEPA claim if plaintiff reasonably believed that the destruction was ordered or
occurred. The Court therefore reverses the Appellate Division to the extent that it
vacated the jury award based on the claim as to the destruction of internal documents.
The Court agrees, however, that Chiofalo’s alleged statement to Cuomo that “[he] take[s]
[his] time, unlike others” was simply too amorphous to constitute “‘whistleblowing’ as
contemplated by CEPA.” The Court therefore does not disturb the Appellate Division’s
judgment with respect to plaintiff’s claim related to timekeeping. (pp. 23-25)

       AFFIRMED IN PART and REVERSED IN PART.

CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN, PATTERSON,
FERNANDEZ-VINA, SOLOMON, and TIMPONE join in this opinion.


                                               3
                      SUPREME COURT OF NEW JERSEY

                            A-30 September Term 2018

                                      081607


                  Sergeant First Class Frank Chiofalo, a member
                 of the New Jersey State Police (Badge No. 4772),

                                Plaintiff-Appellant,

                                         v.

                      State of New Jersey, Division of State
                      Police of the State of New Jersey, and
                      Department of Law and Public Safety, 1

                             Defendants-Respondents,

                                        and

                       Robert Cuomo and Joseph R. Fuentes,

                                    Defendants.

                       On certification to the Superior Court,
                                 Appellate Division.

                      Argued                         Decided
                   April 23, 2019                 July 16, 2019


              George T. Daggett argued the cause on behalf of
              appellant (Law Offices of George T. Daggett, attorneys;
              George T. Daggett, on the brief).



1
    The caption has been revised to reflect the appropriate agency title.
                                          1
            Stephanie J. Cohen, Assistant Attorney General, argued
            the cause on behalf of respondents (Gurbir S. Gewal,
            Attorney General, attorney; Melissa Dutton-Schaffer,
            Assistant Attorney General, of counsel, and Adam Robert
            Gibbons, Deputy Attorney General, on the briefs).

            Alan H. Schorr argued the cause for amicus curiae
            National Employment Lawyers Association of New
            Jersey (Schorr & Associates, attorneys; Alan H. Schorr,
            of counsel and on the brief).


                                 PER CURIAM


      Plaintiff, a then-member of the New Jersey State Police, filed a

complaint under the Conscientious Employee Protection Act (CEPA), N.J.S.A.

34:19-1 to -14, against his employer and certain supervisors. The sole issue in

this whistleblower appeal is whether the trial court erred in not dismissing this

matter in its entirety on summary judgment prior to trial. The Appellate

Division concluded it was error and vacated the jury verdict in plaintiff’s

favor. Other issues raised by defendants on appeal were not reached by the

appellate court.

      We granted plaintiff’s petition for certification and now reverse in part.

We do not agree that the trial court erred in refusing to grant defendants

summary judgment on one of plaintiff’s two bases for whistleblowing charges.

Accordingly, we remand to the Appellate Division for consideration of

defendants’ unaddressed appellate issues.

                                        2
                                         I.

                                        A.

      Because this appeal centers on the correctness of the denial of summary

judgment, we review the facts -- as presented at the close of discovery when

defendants filed their motion -- in the light most favorable to plaintiff. Brill v.

Guardian Life Ins. Co. of Am., 142 N.J. 520, 523 (1995).

      Plaintiff Frank Chiofalo was an officer in the New Jersey State Police

(NJSP). At all relevant times, he was the Assistant Administrative Officer of

Troop B of the NJSP, holding the rank of Sergeant First Class with the

designation of Sergeant Major. His assignment stationed him at the Troop B

Headquarters in Totowa.

      As the Assistant Administrative Officer, Chiofalo’s duties required him

to receive and track documents and other forms of communication to and from

Troop B. He was responsible for the collection and tracking of reports and

other paperwork, managing inter-office and external mail, maintenance of

personnel folders, and managing incoming phone calls. Pertinent to this

appeal, his position required him to log documents that came in and out of

headquarters and to collect reports from the Troop B commander in which the

commander would specify where he intended to be the following day.




                                         3
      Chiofalo’s initial complaint -- filed at the beginning of January 2013

against the NJSP, the Department of Law and Public Safety, and individual

members of the NJSP (collectively, defendants) -- alleged that he was

subjected to adverse employment actions at or around the end of July 2012.

The actions complained of included being transferred to a less desirable

assignment (allegedly a demotion) and being blocked from a promotion to

Lieutenant. Shortly after filing the initial complaint, Chiofalo filed for

retirement from the NJSP, requesting an effective date of June 1, 2013. 2

      Chiofalo claimed that the NJSP’s adverse employment actions violated

CEPA because they were retaliation for Chiofalo’s engagement in protected

activity. The alleged protected activity related to two incidents.

                                        1.

      The first protected action identified by Chiofalo pertained to a claimed

refusal to destroy internal NJSP documents in his possession. This claim has

roots in an incident that involved other members of the State Police.

      On March 20, 2012, Sergeant First Class Nadir Nassry and Trooper

Joseph Ventrella participated in an unsanctioned high-speed escort of a



2
  Chiofalo’s retirement actually became effective on July 1, 2013. Despite the
closeness in time between the alleged adverse employment action and filing
for retirement, Chiofalo’s retirement is not in issue. He does not allege
constructive discharge.
                                        4
collection of high-end sports cars on the Garden State Parkway. Both Nassry

and Ventrella were stationed in the Totowa headquarters. When the escort

later became publicly known, Nassry and Ventrella, as well as others, became

subjects of internal review.

      As far as the record reveals, the following sequence of events occurred.

A letter dated April 4, 2012, was sent to the NJSP, addressed to Colonel

Fuentes, the Superintendent of the NJSP. This “letter of appreciation” from

one of the escorted civilian drivers extended thanks and appreciation for

Nassry and Ventrella’s help with the escort (the Civilian Letter). The Civilian

Letter was stamped as received in the Superintendent’s office on April 13,

2012. On April 17, 2012, a Superintendent’s Action Memo from Colonel

Fuentes -- a preprinted buck slip -- identified the Civilian Letter by a “Doc

Track” number. A box was checked on the form to note the letter was being

sent to Field Operations, and the form included the following handwritten

direction:

             Forwarded for information and appropriate action
             HR: For inclusion in personnel file
             C: Col. Fuentes

      A box at the bottom, “For Your Further Action,” was also checked off.

      On April 18, 2012, Major Edward Cetnar, Deputy Branch Commander of

Field Operations, sent an internal memorandum to the Troop Commander of


                                        5
Troop C, noting that the Superintendent’s Action Memo had been received and

the Civilian Letter had been included in Ventrella’s personnel file. Major

Cetnar’s memorandum also stated, under its Comments section, “[p]lease

convey to [Ventrella] my appreciation for a job well done.”

      On April 23, 2012, Nassry and Ventrella were suspended without pay

pending investigation into their participation in the escort.

      On Friday, April 27, 2012, the Civilian Letter and the Cetnar Memo,

which had been misdirected to Troop C, were received by Chiofalo in Troop B

via interoffice mail. As the Assistant Administrative Officer responsible for

receipt and tracking incoming correspondence and related directives, it was his

job to act on those documents, which arrived days after the suspension of

fellow troopers from Troop B. Chiofalo presented the documents to Major

Catullo, then-commander of Troop B, and asked for instructions on what

action should be taken. According to Chiofalo, Catullo stated that he needed

to look into the matter and would follow up with further instructions.

However, later that same day, Catullo was abruptly transferred from Troop B.

      The following Monday, April 30, 2012, Major Robert Cuomo reported to

Troop B as Catullo’s replacement. Chiofalo presented Cuomo with the

Civilian Letter and Cetnar Memo and asked Cuomo for instructions on what to

do with the documents. Cuomo stated he would reach out to Cetnar and


                                         6
provide further instructions. The next week, having received no further

instructions, Chiofalo again went to Cuomo to discuss what he should do with

the documents. In his deposition, Chiofalo stated,

            [Cuomo] said [“]It does not exist.[”] That totally
            caught me off guard, I think I probably froze and just
            stood there and looked at him for a second, but it felt
            like 15 seconds, and I said, [“I]t does exist I have it in
            my hand.[”] I said, [“]I’m not going to get rid of it.[”]
            And he -- he didn’t say much, but he was -- [“]do not
            approach me with it again.[”]

      According to Chiofalo, that exchange made it “pretty clear” to him that

Cuomo was asking Chiofalo “to get rid of” the documents, and that in stating

he was “not going to get rid” of the documents, he was refusing to participate

in a criminal or fraudulent act.

                                        2.

      Chiofalo claimed that the second protected activity occurred during an

interaction with Cuomo in which he accused Cuomo of not reporting his

vacation time. Chiofalo alleged there were discrepancies between the reports

Cuomo gave him listing where he would be the following day and what Cuomo

reported to payroll. Because of those discrepancies, Chiofalo believed that

Cuomo was underreporting his time off.

      Chiofalo alleged that he confronted Cuomo about that underreporting in

late June 2012. According to Chiofalo, Cuomo “questioned why [Chiofalo]

                                        7
was taking two weeks off in July.” In response, Chiofalo stated that “[he]

earned [his] vacation time and when [he] take[s] it, they dock it out of [his]

bank” and that “[he] take[s] [his] time, unlike others.” According to Chiofalo,

when he stated “unlike others” he was referring to Cuomo and to his suspicion

that Cuomo was not properly reporting all of the time that he took off.

                                         3.

      After the filing of Chiofalo’s initial complaint, the NJSP opened an

internal affairs investigation, which, among other things, implicated Chiofalo

for not internally reporting the behavior that Chiofalo attributed to Cuomo in

his initial complaint. Chiofalo filed an amended complaint in April 2013,

claiming that the investigation was retaliatory for filing his initial CEPA

complaint. The amended complaint, like the initial complaint, alleged that the

adverse employment actions he suffered constituted CEPA violations under

N.J.S.A. 34:19-3(a) and (c). At oral argument, plaintiff conceded his case now

rests on N.J.S.A. 34:19-3(c)(2) alone.

                                         B.

      Following the close of discovery, on February 23, 2016, defendants filed

a motion for summary judgment, alleging that Chiofalo failed to set forth a

prima facie case under CEPA. In relevant part, defendants argued that

Cuomo’s statements regarding the Civilian Letter and Cetnar Memo, and


                                         8
Chiofalo’s response, were too vague to constitute an order to destroy the

documents and a refusal; that an order to destroy the Civilian Letter would not

have been a violation of “a law, statute, or regulation that has the force of

public policy” because the “commendation” was unsigned and therefore likely

automatically generated by NJSP staff; and that Chiofalo had not provided

evidence to show that his belief that Cuomo was underreporting his time off

was reasonable. Responding to plaintiff’s argument that CEPA is remedial

legislation entitled to liberal construction and that the facts must be viewed

from the perspective of whether plaintiff reasonably believed he was being

told to destroy documents, defendants argued the following to the trial court:

             [Y]es, CEPA by law is to be determined liberally, but
             not unreasonably, Your Honor. What the Court -- what
             the plaintiff is asking here is for this Court to
             unreasonably believe that these innocuous statements
             that are not clear, that are not direct, are intended to
             either destroy a document that the major knows it exists
             because he sent it where it was supposed [to go] and
             that the statement, unlike others, means him, he’s
             keeping false pay records, it doesn’t meet the statute.

      Immediately thereafter, the court issued an oral decision denying the

motion for summary judgment. Responding directly to the argument

advanced, the court stated that, taking the facts in the light most favorable to

the plaintiff, “the fact is that the letter came in . . . [a]nd the direction was that

it doesn’t exist.” The court noted that whether Chiofalo “c[ould] connect it or


                                           9
not connect it at trial is a different question” but that, giving Chiofalo “the

benefit of the doubt,” it was “at least a disputed issue of fact.” Accordingly,

the court determined that it had “to let [the matter] go to a jury.” Defendants

filed a motion for reconsideration, which the court denied, noting that the

arguments raised did not differ from those advanced at the initial summary

judgment motion.

                                        C.

      The matter proceeded to trial, and a jury awarded Chiofalo $305,400 in

compensatory damages 3 and $150,000 in punitive damages. Defendants filed

for judgment notwithstanding the verdict pursuant to Rule 4:40-2, for a new

trial pursuant to Rule 4:49-1, and, in the alternative, remittitur. The trial court

denied all three motions.

                                        D.

      Defendants appealed the denial of summary judgment and the post-trial

motions.4 They raised a number of issues, including the continued claim that



3
 This total amount was identified in the jury verdict sheets as $5400 in past
wage loss, $50,000 in future wage loss, and $250,000 in pension loss.
4
  Defendants’ Notice of Appeal referred to only the November 18, 2016 order
denying their post-verdict motions. However, because their accompanying
case information statement identified the April 1, 2016 order denying their
summary judgment motion, and both parties briefed the issue of the denial of
summary judgment, the Appellate Division reviewed both orders.
                                        10
plaintiff failed to satisfy several elements of a prima facie case for a CEPA

claim. For the first time, however, defendants also argued, as summarized by

the Appellate Division, that Chiofalo’s CEPA claims were deficient “because

he failed to ‘identify a specific law or policy that prohibited . . . Cuomo’s

conduct.’” (omission in original). Plaintiff’s response contended that it was

“self-evident, that official police records should not be destroyed, and that an

employee should not be falsifying timesheets.”

      In an unpublished opinion, the Appellate Division reversed the trial

court judgment. The appellate court stated with respect to the validity of a

CEPA claim under N.J.S.A. 34:19-3(c), “as a threshold matter, [a plaintiff]

must ‘first find and enunciate the specific terms of a statute or regulation, or

the clear expression of public policy, which would be violated if the facts as

alleged are true.’” (quoting Dzwonar v. McDevitt, 177 N.J. 451, 463 (2003)

(emphasis omitted)). Therefore, when the plaintiff fails to do so a “trial court

can and should enter judgment for a defendant.” (quoting Dzwonar, 177 N.J.

at 463).

      Here, the appellate court determined that Chiofalo failed to identify at

the summary judgment stage any law or regulation that he believed Cuomo

violated in allegedly ordering Chiofalo to destroy documents. Nor, in the

court’s view, did Chiofalo provide legal support for his claim that misreporting


                                        11
vacation time violates a clear mandate of public policy. On that basis, the

appellate court concluded that defendants were entitled to summary judgment.

Specific to the timekeeping claim, the Appellate Division added that

Chiofalo’s statement to Cuomo about the documentation of vacation time “was

hardly ‘whistleblowing’ as contemplated by CEPA.”

      As a result of those deficiencies, the Appellate Division vacated the

judgment in favor of Chiofalo and remanded the matter for entry of an order

dismissing plaintiff’s complaint with prejudice.

      We granted Chiofalo’s petition for certification. 236 N.J. 220 (2018).

We also granted amicus curiae status to the National Employment Lawyers

Association of New Jersey (NELA).

                                        II.

                                       A.

      Chiofalo argues that the Appellate Division erred because it

misunderstood both the factual record and the specific CEPA provision under

which he was bringing his claim. He argues that the Appellate Division

applied the standards for N.J.S.A. 34:19-3(a) to his claim, instead of N.J.S.A.

34:19-3(c). And, he argues, the Appellate Division erred in holding that he

was required to identify a specific law or rule, when that statute requires only

that the plaintiff believe the employer’s action to be fraudulent or criminal.


                                        12
Moreover, according to Chiofalo, the error was compounded by the Appellate

Division’s failure to appreciate that the documents Chiofalo reasonably

believed he had been asked to get rid of -- to destroy -- were not just the

Civilian Letter but also the Cetnar Memo. The Cetnar Memo -- a high-ranking

officer’s commendation of Ventrella for his work on the now-controversial

escort -- could be relevant evidence in future disciplinary or any other related

proceedings involving Ventrella and the NJSP. Chiofalo argues that an

instruction to destroy it was plainly criminal or fraudulent behavior, as was the

falsification of timesheets filed by Cuomo.

                                        B.

      NELA supports plaintiff’s contention that the Appellate Division erred

in its analysis. NELA specifically disagrees with the appellate court’s

conclusions about Chiofalo’s claim under N.J.S.A. 34:19-3(c). It also argues

that various statutes, as well as provisions in the administrative code, governed

Cuomo’s alleged request to destroy the Civilian Letter and Cetnar Memo:

N.J.S.A. 47:3-15 to -32 (the New Jersey Destruction of Public Records Law),

N.J.A.C. 13:92-10.4(b) (requiring the retention of government personnel

records for specific time periods), and N.J.S.A. 2C:28-6(1) (criminalizing the

destruction of evidence in a proceeding that the actor believes is about to be

instituted). NELA acknowledges that Chiofalo did not identify any of those


                                        13
sources of law, but argues that once a plaintiff alleges wrongdoing it is then

the court’s responsibility to determine whether the alleged wrongdoing is

reasonably related to a source of law. In this instance, NELA contends, the

trial court effectively did that.

                                        C.

      Defendants argue that the Appellate Division correctly identified a fatal

flaw in Chiofalo’s claim: the failure to identify a specific law, rule, regulation

or public policy that he reasonably believed defendants violated. They argue

that, contrary to Chiofalo’s assertion, that failure defeats claims brought under

N.J.S.A. 34:19-3(c) like those brought under other sections of the statute.

They further reject NELA’s argument that the identification of a source of law

is a responsibility of the court. Finally, defendants contend that any factual

mistake by the Appellate Division regarding the documents at issue was

irrelevant because the nature of the documents was not pertinent to the

Appellate Division’s reasoning.

                                       III.

      An appellate court reviews a summary judgment decision by the same

standard that governs the motion judge’s determination. RSI Bank v.

Providence Mut. Fire. Ins. Co., 234 N.J. 459, 472 (2018) (citing Bhagat v.




                                        14
Bhagat, 217 N.J. 22, 38 (2014)). In this review of the denial of summary

judgment, we focus on the arguments of the parties that concentrate on CEPA.

        Chapter 105 of the Laws of 1986, otherwise known as CEPA, was

enacted in the wake of this Court’s opinion in Pierce v. Ortho Pharmaceutical

Corp., 84 N.J. 58 (1980), to cement this State’s commitment to “protect and

encourage employees to report illegal or unethical workplace activities.”

Dzwonar, 177 N.J. at 461 (quoting Abbamont v. Piscataway Twp. Bd. of

Educ., 138 N.J. 405, 431 (1994)). CEPA ensures that employees are

“protected from retaliation and employers are deterred from activities that are

illegal or fraudulent, or otherwise contrary to a clear mandate of public

policy.” D’Annunzio v. Prudential Ins. Co. of Am., 192 N.J. 110, 120 (2007).

CEPA is a remedial statute, and as such it “should be construed liberally to

effectuate its important social goal.” Battaglia v. United Parcel Serv., Inc.,

214 N.J. 518, 555 (2013) (quoting Abbamont, 138 N.J. at 431).

        CEPA’s critical substantive provisions are contained in N.J.S.A. 34:19-

3. Section 3 sets forth the statute’s essential prohibition of employer

retaliation for an employee’s protected activities, which are identified in three

subsections. Pertinent to this appeal, 5 CEPA provides as follows:



5
    Subsection (b) is not at issue in this matter.

                                          15
An employer shall not take any retaliatory action
against an employee because the employee does any of
the following:

  a. Discloses, or threatens to disclose to a supervisor
  or to a public body an activity, policy or practice of
  the employer, or another employer, with whom there
  is a business relationship, that the employee
  reasonably believes:

     (1) is in violation of a law, or a rule or regulation
     promulgated pursuant to law, including any
     violation     involving     deception       of,    or
     misrepresentation to, any shareholder, investor,
     client, patient, customer, employee, former
     employee, retiree or pensioner of the employer or
     any governmental entity . . . ; or

     (2) is fraudulent or criminal, including any
     activity, policy or practice of deception or
     misrepresentation     which     the     employee
     reasonably     believes   may      defraud   any
     shareholder, investor, client, patient, customer,
     employee, former employee, retiree or pensioner
     of the employer or any governmental entity;

  ....

  c. Objects to, or refuses to participate in any
  activity, policy or practice which the employee
  reasonably believes:

     (1) is in violation of a law, or a rule or regulation
     promulgated pursuant to law, including any
     violation     involving     deception       of,    or
     misrepresentation to, any shareholder, investor,
     client, patient, customer, employee, former
     employee, retiree or pensioner of the employer or
     any governmental entity . . . ;


                          16
                    (2) is fraudulent or criminal, including any
                    activity, policy or practice of deception or
                    misrepresentation     which     the     employee
                    reasonably     believes   may      defraud   any
                    shareholder, investor, client, patient, customer,
                    employee, former employee, retiree or pensioner
                    of the employer or any governmental entity; or

                    (3) is incompatible with a clear mandate of
                    public policy concerning the public health, safety
                    or welfare or protection of the environment.

            [N.J.S.A. 34:19-3.]

      Some of the subsections’ requirements have been subject to judicial

elaboration. In the seminal Dzwonar case, the Court addressed a plaintiff’s

CEPA claims brought under N.J.S.A. 34:19-3(c)(1) and (3). 177 N.J. at 461-

69. There, the plaintiff -- a former arbitration officer/representative for a

union -- filed suit under CEPA alleging that she was terminated in retaliation

for expressing a reasonable belief that the executive board’s failure to

adequately inform the general membership of its actions violated the Labor

Management Reporting and Disclosure Act and the union’s bylaws. Id. at 456.

The jury found that the defendants had violated CEPA, but the Appellate

Division set aside the verdict. Ibid. We affirmed the Appellate Division’s

decision, concluding, as a matter of law, that the plaintiff’s asserted belief that

her employer’s conduct violated a law or public policy was not objectively

reasonable. Ibid.

                                        17
      First, we summarized generally what a plaintiff must set forth to

establish a prima facie case pursuant to N.J.S.A. 34:19-3(c). Id. at 462. We

stated that a plaintiff bears the burden of demonstrating that

            (1) he or she reasonably believed that his or her
            employer’s conduct was violating either a law, rule, or
            regulation promulgated pursuant to law, or a clear
            mandate of public policy; (2) he or she performed a
            “whistle-blowing” activity described in N.J.S.A. 34:19-
            3(c); (3) an adverse employment action was taken
            against him or her; and (4) a causal connection exists
            between the whistle-blowing activity and the adverse
            employment action.

            [Ibid. (citing Kolb v. Burns, 320 N.J. Super. 467, 476
            (App. Div. 1999)).]

      Then we expanded on how a plaintiff who pursues CEPA claims under

N.J.S.A. 34:19-3(c)(1) and (3) can satisfy the first prong of a prima face case.

Ibid. We stated that either “the court or the plaintiff” must identify the statute,

regulation, rule, or public policy that closely relates to the complained-of

conduct. Id. at 464 (emphasis added). That identification is important for

other parts of the analysis, so “when no such law or policy is forthcoming,”

judgment can and should be entered for the defendant. Id. at 463. Satisfaction

of the identification requirement enables the trial court to “make a threshold

determination that there is a substantial nexus between the complained-of

conduct and [the] law or public policy identified by the court or the plaintiff.”


                                        18
Id. at 464. If the required substantial nexus is not shown, the case should not

proceed to a jury. See ibid.; see also Hitesman v. Bridgeway, Inc., 218 N.J. 8,

32-33 (2014) (noting the importance of the identification requirement set forth

in Dzwonar for “provid[ing] a standard against which the conduct of the

defendant may be measured”). In short, the identification requirement assists

trial courts in “distinguish[ing] an employee’s objection to, or reporting of, an

employer’s illegal or unethical conduct from a routine dispute in the workplace

regarding the relative merits of internal policies and procedures,” Hitesman,

218 N.J. at 31 (citing Dzwonar, 177 N.J. at 467-69), and thus helps in the

weeding out of those cases that only “concern[] the most trivial or benign

employee complaints,” id. at 32 (quoting Estate of Roach v. TRW, Inc., 164

N.J. 598, 613-14 (2000)).

      Importantly, Dzwonar notes that a plaintiff need not “allege facts that, if

true, actually would violate that statute, rule, or public policy.” 177 N.J. at

463. A plaintiff is required only to “set forth facts that would support an

objectively reasonable belief that a violation has occurred.” Id. at 464. The

statute’s salutary public policy is not furthered by any implied requirement “to

make lawyers out of conscientious employees”; rather, and more accurately, its

design is “to prevent retaliation against those employees who object to




                                        19
employer conduct that they reasonably believe to be unlawful.” Ibid. (quoting

Mehlman v. Mobil Oil Corp., 153 N.J. 163, 193-94 (1998)).

                                        IV.

      We begin our analysis in this matter with the principle expressed in the

Dzwonar decision, that “when a plaintiff brings an action pursuant to N.J.S.A.

34:19-3(c), the trial court must identify a statute, regulation, rule, or public

policy that closely relates to the complained-of conduct.” 177 N.J. at 463.

While that general language would seem to impose some identification

expectation for CEPA claims brought under either N.J.S.A. 34:19-3(c)(1), (2),

or (3), we are unaware of any New Jersey court that has explicitly imposed this

requirement on plaintiffs proceeding under subsection (c)(2).

      Only Battaglia, 214 N.J. 518, has analyzed N.J.S.A. 34:19-3(c)(2) post-

Dzwonar. That case involved a claim by a long-time employee that he was

demoted after complaining about his supervisor’s alleged misuse of corporate

credit cards, which he referred to at trial as the “fraudulent use” of credit

cards. Id. at 530. However, the facts at trial revealed that the complaint which

allegedly led to the plaintiff’s demotion was an anonymous letter to human

resources phrased in only general terms and containing no reference to the

supervisor’s use of credit cards. Id. at 531, 536.




                                         20
      At the close of plaintiff’s case, defendants moved unsuccessfully for

dismissal for failure to state a prima facie case under N.J.S.A. 34:19-3(c)(2)

and a verdict was ultimately entered in plaintiff’s favor, which the Appellate

Division affirmed. Id. at 536-37, 540-42. Our Court engaged in a careful

examination of the facts after framing the issue as “whether [the] plaintiff

reasonably believed that the activities surrounding the use of credit cards

amounted to fraudulent activity as defined by CEPA.” Id. at 557. We stated

that the focus needed to be “on whether the employee making the complaint

reasonably believed that the activity was occurring and that it amounted to

fraud.” Ibid. (citing Roach, 164 N.J. at 613).

      In elaborating, we cautioned that trial courts “must be alert to the

sufficiency of the factual evidence and to whether the acts complained of could

support the finding that the complaining employee’s belief was a reasonable

one,” and “must take care to ensure that the activity complained about meets

this threshold.” Id. at 558. Those principles “demonstrate that it is critical to

identify the evidence that an aggrieved employee believes will support the

CEPA recovery with care and precision.” Id. at 559. As the Court explained,

“[v]ague and conclusory complaints, complaints about trivial or minor matters,

or generalized workplace unhappiness” are not protected under CEPA. Ibid.




                                        21
      In Battaglia, we did not mention any express or implied obligation to

identify some legal source rendering activity fraudulent. That was not

discussed in the opinion; rather, fraud was treated, under the circumstances of

the case, as something that was readily apparent if factually supported.

Further, we are aware of no case that requires plaintiff to precisely cite the

statutory source of perceived criminal activity.

      That said, the better practice in CEPA actions brought under (c)(2), or its

similarly worded counterpart in (a)(2), surely is to identify the statutory or

other basis for claiming objected-to behavior is criminal or fraudulent.

Ordinarily, the relevant law or basis should be identified with enough

specificity to allow the court to connect the facts to the reasonableness of the

perception, as Dwoznar expects. We acknowledge that “criminal” or

“fraudulent” activity is often apparent and commonly recognizable. That

distinguishes such claims from CEPA’s references in sections (c)(1) and (3) to

violations of a more general “law, or a rule or regulation promulgated pursuant

to law” or of “a clear mandate of public policy,” which can be more obscure.

But, in a CEPA action, the parties and the court need to have a common

understanding of the legal principle that the CEPA plaintiff reasonably

believed was being violated. That enables a true joinder of issues on the

CEPA claim.


                                        22
      We reiterate, however, that we do not expect whistleblower employees

to be lawyers on the spot; once engaged in the legal process, and with the

assistance of counsel or careful examination by the court, however, the legal

underpinnings for claimed behavior that is perceived as criminal or fraudulent

should be able to be teased out sufficiently for identification purposes. Indeed,

we note that NELA had no difficulty identifying statutory and regulatory

provisions that pertained in this matter. That said, we acknowledge that there

certainly are areas where conduct is so obviously criminal that one need not

pinpoint a Title 2C provision to avoid dismissal of a CEPA claim. However,

even in those areas, if a defendant questions the source of law relied on by the

plaintiff, that source should be provided by the plaintiff.

      The latter observation guides us in this matter. At no point during the

trial or post-trial motions did defendants argue that the CEPA claim was

deficient for plaintiff’s failure to identify a specific law, rule, regulation or

public policy that was violated by the alleged acts. More specifically,

defendants never asked for a criminal code citation to support a claim under

(c)(2) or some legal citation to support the claim of fraud.

      The transcript of the summary judgment argument before the trial court

reveals that the parties were not arguing about whether it was illegal to destroy

the documents. Instead, the argument advanced by the State at the summary


                                         23
judgment return date was whether there was an order to destroy the documents

and whether there could be a reasonable belief on plaintiff’s part that he had

been asked to destroy or get rid of documents based on his exchange with

Cuomo. It is unfair to reassess the summary judgment record based on

arguments that were not advanced and that relate to a point the parties

appeared to take for granted -- namely, that refusal to participate in the

destruction of documents would support a CEPA claim if plaintiff reasonably

believed that the destruction was ordered or occurred. The trial court’s focus

was on the facts presented, and on that basis we cannot say that the denial of

summary judgment with respect to document destruction was in error. We

therefore reverse the Appellate Division to the extent that it vacated the jury

award based on plaintiff’s claim that one form of his protected activity was

that he opposed the destruction of internal documents.

      That said, we agree with the Appellate Division that Chiofalo’s alleged

statement to Cuomo that “[he] take[s] [his] time, unlike others” was simply too

amorphous to constitute “‘whistleblowing’ as contemplated by CEPA.” See

Battaglia, 214 N.J. at 531, 560 (concluding that a vague letter to human

resources alleging there were “so many examples [of] poor and unacceptable,

unethical behavior” was not sufficient to “put defendant on notice that plaintiff

was trying to blow the whistle about credit card fraud” (alteration in original)).


                                        24
Therefore, we do not disturb the Appellate Division’s judgment with respect to

plaintiff’s claim related to his alleged protected activity of reporting fraudulent

timekeeping.

                                        V.

       We reverse the judgment of the Appellate Division, which overturned

the denial of summary judgment to defendants on plaintiff’s CEPA claim

related to the alleged refusal to destroy documents. We affirm the Appellate

Division’s reversal of summary judgment based on the fraudulent timekeeping

allegations. We remand this matter to the Appellate Division to address

defendants’ remaining challenges to the trial and to the judgment awarded to

plaintiff.



      CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN,
PATTERSON, FERNANDEZ-VINA, SOLOMON, and TIMPONE join in this
opinion.




                                        25